Exhibit 10.3

TRANSITION AND CONSULTING AGREEMENT

This Transition and Consulting Agreement (this “Agreement”) is entered into
between Michael Ramsay, an individual (“Executive”), and TiVo Inc., (the
“Company”), effective as of August 30, 2007 (the “Effective Date”).

WHEREAS, the Company and the Executive previously entered into an Employment
Transition Agreement effective as of July 29, 2005 (the “Prior Agreement”); and

WHEREAS, the Company and Executive now wish to supersede, amend and restate the
Prior Agreement in its entirety.

NOW, THEREFORE, in consideration of the mutual promises herein contained, the
parties agree as follows:

1. Definitions. As used in this Agreement, the following terms shall have the
following meanings:

(a) Board. “Board” means the board of directors of the Company.

(b) Cause. “Cause” means, unless Executive fully corrects the circumstances
constituting Cause (provided such circumstances are capable of correction) prior
to the Date of Termination, (a) Executive’s willful and continued failure to
substantially perform his duties or services to the Company (other than any such
failure resulting from Executive’s incapacity due to physical or mental illness
or any such actual or anticipated failure after his issuance of a Notice of
Termination (as defined below) for Good Reason), after a written demand for
substantial performance is delivered to Executive by the Board, which demand
specifically identifies the manner in which the Board believes that Executive
has not substantially performed his duties or services to the Company,
(b) Executive’s willful and continued failure to substantially follow and comply
with the specific and lawful directives of the Chief Executive Officer of the
Company or the Board, as reasonably determined by the Board (other than any such
failure resulting from Executive’s incapacity due to physical or mental illness
or any such actual or anticipated failure after his issuance of a Notice of
Termination for Good Reason), after a written demand for substantial performance
is delivered to Executive by the Board, which demand specifically identifies the
manner in which the Board believes that Executive has not substantially
performed his duties or services to the Company, (c) Executive’s willful
commission of an act of fraud or dishonesty resulting in material economic or
financial injury to the Company, (d) Executive’s conviction of, or entry by
Executive of a guilty or no contest plea to, the commission of a felony
involving moral turpitude, or (e) Executive’s breach of the non-competition or
non-solicitation provisions of Section 6 or the non-disparagement provisions of
Section 8 of this Agreement or any material breach of his confidential or
proprietary information obligations to the Company. For purposes of this
Section 1(b), no act, or failure to act, on Executive’s part shall be deemed
“willful” unless done, or omitted to be done, by him not in good faith. In the
event of the proposed termination of Executive’s consultancy for Cause arising
under clause (e) above as a result of Executive’s breach of the non-competition
provisions of Section 6 that is not willful, the Executive shall have at least
60 days to correct such breach



--------------------------------------------------------------------------------

following the Company’s notice of its intent to terminate Executive’s
consultancy for Cause, during which time Executive shall be entitled to present
to the Board with the assistance of his legal counsel the basis, if any, for his
belief and conclusion that he has not breached such non-competition provisions.

(c) Change of Control. “Change of Control” means, in one or a series of related
transactions, (i) a sale, lease or other disposition of all or substantially all
of the assets of the Company, (ii) a sale by the stockholders of the Company of
the voting stock of the Company to another corporation and/or its subsidiaries
or other person or group that results in the ownership by such corporation
and/or its subsidiaries or other person or group (the “Acquiring Entity”) of
eighty percent (80%) or more of the combined voting power of all classes of the
voting stock of the Company entitled to vote; provided, however, that a sale by
the stockholders of the Company of voting stock that results in the ownership by
such Acquiring Entity of less than eighty percent (80%) of the combined voting
power of all classes of the voting stock of the Company entitled to vote shall
nonetheless constitute a Change of Control if it results in the Acquiring Entity
having the ability to appoint a majority of the members of the Board, (iii) a
merger or consolidation in which the Company is not the surviving corporation,
or (iv) a reverse merger in which the Company is the surviving corporation but
less than fifty-one percent (51%) of the shares of the Company’s common stock
outstanding immediately after the merger are beneficially owned by the Company’s
stockholders (as determined immediately before the merger).

(d) Date of Termination. “Date of Termination” means (i) if Executive’s service
to the Company under this Agreement is terminated due to his death, the date of
his death; (ii) if Executive’s service to the Company is terminated for
Disability, thirty (30) days after Notice of Termination is given (provided that
Executive shall not have returned to the full time performance of his duties or
services to the Company under this Agreement during such thirty (30) day
period); and (iii) if Executive’s service to the Company under this Agreement is
terminated for any reason other than death or Disability, the date specified in
the Notice of Termination (which, in the case of a termination by the Company
without Cause shall not be less than thirty (30) days from the date such Notice
of Termination is given, and in the case of a termination by Executive for Good
Reason or by the Company for Cause shall not be less than fifteen (15) nor more
than thirty (30) days from the date such Notice of Termination is given).

(e) Disability. “Disability” means Executive’s absence from the full-time
performance of his duties or services to the Company with the Company for six
(6) consecutive months by reason of Executive’s physical or mental illness.

(f) Good Reason. “Good Reason” means the occurrence of any one or more of the
following events without Executive’s prior written consent, unless the Company
fully corrects the circumstances constituting Good Reason (provided such
circumstances are capable of correction) prior to the Date of Termination:

(i) the Company’s reduction of Executive’s consulting fees as provided for in
this Agreement;



--------------------------------------------------------------------------------

(ii) the relocation of the Company’s offices at which Executive is providing
services such that Executive’s one-way daily commute from his principal
residence to the Company’s offices at which he is providing services is
increased by more than fifty (50) miles;

(iii) the Company’s failure to pay to Executive any portion of his then current
compensation under Section 4 below within seven (7) days of the date such
compensation is due;

(iv) the Company’s failure to obtain a satisfactory agreement from any successor
to assume and agree to perform this Agreement, as contemplated in
Section 12(b)(i) hereof;

(v) any purported termination of Executive’s service under this Agreement that
is not effected pursuant to a Notice of Termination satisfying the requirements
of Section 1(h) hereof (and, if applicable, the requirements of Section 1(b)
hereof), which purported termination shall not be effective for purposes of this
Agreement; or

(vi) the Company’s breach of the non-disparagement provisions of Section 8 of
this Agreement.

Executive’s right to terminate his service to the Company pursuant to this
Section 1(g) shall not be affected by his incapacity due to physical or mental
illness. Executive’s continued service shall not constitute consent to, or a
waiver of rights with respect to, any circumstance constituting Good Reason
hereunder. Executive expressly acknowledges and agrees that the amendment and
restatement of the Prior Agreement to reflect the terms herein and the
cancellation of certain provisions set forth in the Prior Agreement does not
constitute Good Reason hereunder.

(g) Notice of Termination. Any purported termination of Executive’s service to
the Company by the Company or by Executive (other than termination due to
Executive’s death, which shall terminate Executive’s service automatically),
shall be communicated by a written Notice of Termination to the other party
hereto in accordance with Section 12(g). For purposes of this Agreement, “Notice
of Termination” shall mean a notice that shall indicate the specific termination
provision in this Agreement (if any) relied upon and shall set forth in
reasonable detail the facts and circumstances claimed to provide a basis for
termination of Executive’s services under the provision so indicated.

(h) Stock Awards. “Stock Awards” means all stock options, stock appreciation
rights, restricted stock and such other awards granted pursuant to the Company’s
stock option and equity incentive award plans or agreements and any shares of
stock issued upon exercise thereof.



--------------------------------------------------------------------------------

2. Transition Period.

(a) Transition Periods. Commencing as of the Effective Date, Executive shall
provide services to the Company in the status of a consultant pursuant to the
terms hereof for a period extending through the date of the Company’s calendar
year 2009 annual stockholders meeting (the “Initial Transition Period”).
Following the end of the Initial Transition Period, Executive may continue to
provide consulting services to the Company for additional six month periods as
shall be mutually agreed upon by Executive and the Chief Executive Officer of
the Company (each a “Subsequent Transition Period,” and together with the
Initial Transition Period (the “Transition Period”). The parties expressly
acknowledge that the Chief Executive Officer may determine that there will be no
Subsequent Transition Periods following the Initial or any prior Subsequent
Transition Period under this Agreement. Ninety (90) days following Executive’s
cessation of service as a member of the Board, Executive shall cease to be
subject to the Company’s insider trading policy.

(b) Status as Independent Contractor. During the Transition Period, Executive
shall perform his obligations under this Agreement as an independent contractor
and not as the agent or employee of Company. Executive will be solely
responsible for all matters relating to payment of social security, withholding
and all other federal, state and local laws, rules and regulations governing
such matters; and Executive will be responsible for Executive’s own acts during
the performance of Executive’s obligations under this Agreement. Subject to
Section 5, the Company and Executive acknowledge that Executive’s provision of
services under this Agreement may be terminated by either party at any time for
any or no reason, with or without notice.

3. Duties and Services.

(a) Scope of Services During Transition Period. Executive shall devote such
percentage of his business time and effort to the performance of his services
hereunder as may be mutually agreed upon by the Chief Executive Officer of the
Company and Executive, not exceeding ten hours per business week. Executive
shall, upon the request or direction of the Board or the Chief Executive Officer
of the Company, provide such additional information, advice and assistance
concerning matters that are within the scope of Executive’s knowledge and
expertise. The scope of Executive’s services during the Transition Period shall
include, but is not necessarily limited to, providing advice and assistance that
reasonably falls within Executive’s knowledge and expertise. During the
Transition Period, Executive shall continue to be provided with office space,
voicemail access, email access and such other support as the Company may
determine in good faith is necessary for Executive’s satisfactory performance of
his services hereunder.

(b) Availability. Executive shall be available to provide services under this
Agreement during normal business hours (“normal business hours” being 9:00 a.m.
to 5:00 p.m. Pacific Time on any day excluding Saturday, Sunday and any day
which is a legal holiday under the laws of the State of California or is a day
on which banking institutions located in California are authorized or required
by law or other governmental action to close). If requested by the Board or the
Chief Executive Officer of the Company, Executive shall provide the services in
person at the principal executive offices of Company or at another location to
be



--------------------------------------------------------------------------------

mutually agreed by Executive and the Chief Executive Officer of the Company,
unless Executive is on a scheduled vacation. The Company shall reasonably
accommodate Executive’s schedule when requesting Executive’s assistance pursuant
to this Section 3(b). The Company acknowledges and agrees that Executive’s
service during the Transition Period will be on a limited, part-time basis, and
the Company agrees to not make unreasonable demands on Executive’s time during
the Transition Period.

(c) Board Membership. On or prior to the Effective Date, Executive shall have
resigned, in writing, from the Board.

4. Compensation.

(a) Transition Periods. During the Transition Period Executive shall be entitled
to receive the following compensation and benefits from the Company:

(i) The Company shall pay Executive a lump sum payment of $30,000 as soon as
practicable following the Effective Date;

(ii) The Company shall pay Executive a monthly consulting fee of $6,250 per
month, payable monthly in accordance with the Company’s standard payroll
practices; and

(iii) The Company shall pay applicable premiums under the Consolidated Omnibus
Budget Reconciliation Act of 1985, as amended (“COBRA”) for Executive and those
of his dependents covered immediately prior to the Effective Date under the
Company’s group healthcare plan, assuming the Executive timely elects COBRA
continuation coverage, for eighteen months or the duration of Executive’s
applicable COBRA continuation coverage period, if shorter. Executive agrees that
during the term of this Agreement, except as provided in the immediately
preceding sentence he shall not be eligible for participation in any of the
Company’s welfare benefit plans, and without limitation he shall not be eligible
for and shall waive any right to additional vacation accruals under the
Company’s vacation policy.

(b) Expenses. The Company shall reimburse Executive for reasonable out-of-pocket
business expenses incurred in connection with the performance of his services
hereunder, subject to (i) such written policies as the Company may from time to
time establish, and (ii) Executive furnishing the Company with evidence in the
form of receipts satisfactory to the Company substantiating the claimed
expenditures.

(c) Stock Awards. During the Transition Period all of Executive’s unexercised
Stock Awards shall continue to vest and be exercisable, if applicable, pursuant
to the terms of the Company equity plan(s) and stock award agreements pursuant
to which they were granted; provided, however, that the Executive and the
Company agree that the vesting of Executive’s stock options to purchase 250,000
shares of the Company’s common stock granted on March 11, 2005 (the “CEO Stock
Options”), which, pursuant to the Prior Agreement, have been adjusted so that
(A) the vesting period of such CEO Stock Options was extended to twice the
length of the remaining vesting period as of the effective date of the Prior
Agreement, and



--------------------------------------------------------------------------------

(B) the number of shares of the Company’s common stock subject to such CEO Stock
Options vesting on each vesting date during the extended vesting period was
proportionately adjusted to reflect such extension, shall be further adjusted as
of the Effective Date to reinstate the original vesting schedule for the
duration of the Transition Period (i.e., the same number of shares per month
will vest, subject to Executive’s continued consulting relationship, as prior to
the effective date of the Prior Agreement). Notwithstanding the foregoing,
following the Effective Date, Executive shall not be entitled to any additional
grants of Stock Awards.

5. Termination and Severance. Executive shall be entitled to receive benefits
upon termination of his consultancy by the Company during the Transition Period
only as set forth in this Section 5:

(a) Termination. If Executive’s consultancy to the Company during the Transition
Period terminates for any reason Executive shall not be entitled to any
payments, benefits, damages, awards or compensation other than as provided in
this Agreement. This Agreement shall automatically terminate upon the death of
Executive.

(b) Payments and Benefits Upon Termination of Consultancy.

(i) Termination For Cause, Voluntary Resignation Without Good Reason or
Expiration of Initial or Subsequent Transition Periods. If Executive’s
consultancy to the Company during the Transition Period is terminated (x) by the
Company for Cause, (y) by Executive other than for Good Reason, or (z) as a
result of the expiration of the Initial Transition Period or a Subsequent
Transition Period without renewal of the Transition Period, the Company shall
pay Executive (or his estate) all amounts due and payable under Section 4 above
up to and including the Date of Termination, and the Company shall have no
further obligations to Executive (or his estate) under this Section 5(b). All of
Executive’s outstanding Stock Awards shall cease to vest as of his Date of
Termination. In the event Executive’s consultancy to the Company is terminated
as a result of the expiration of the Initial Transition Period or a Subsequent
Transition Period without renewal of the Transition Period, provided Executive
complies with Section 6 hereof, Executive’s outstanding Stock Awards shall
remain exercisable, to the extent vested as of the Date of Termination, until
the earlier of the expiration of their original maximum term or one (1) year
following the date of the expiration of the Initial Transition Period or a
Subsequent Transition Period, as applicable. The foregoing shall be in addition
to, and not in lieu of, any and all other rights and remedies which may be
available to the Company under the circumstances, whether at law or in equity.

(ii) Termination Without Cause or for Good Reason During the Initial Transition
Period. If Executive’s consultancy to the Company during the Initial Transition
Period is terminated (x) by the Company other than for Cause or Disability or
(y) by Executive for Good Reason, then, subject to Section 7, Executive shall be
entitled to receive the benefits provided below:

(A) the Company shall pay to Executive all amounts due and payable under
Section 4 above up to and including the Date of Termination;



--------------------------------------------------------------------------------

(B) the Company shall pay to Executive all consulting fees which would be
payable to Executive pursuant to Section 4 for the period commencing on the Date
of Termination and ending on the date of the Company’s 2009 annual stockholders
meeting (the “Severance Period”), payable to Executive at the same times and in
the same manner as such amounts would be payable to Executive had his employment
not been terminated;

(C) Executive will be eligible for continued payment of COBRA premiums as
described in Section 4(a)(ii) above; and

(D) the vesting and/or exercisability of each of Executive’s outstanding Stock
Awards shall be automatically accelerated on the Date of Termination as to the
number of Stock Awards that would have vested over the period equal to the
Severance Period plus an additional six-month period had Executive remained a
consultant to the Company during such period. In addition, provided Executive
complies with Section 6 hereof, Executive’s Stock Awards shall remain
exercisable by Executive for a period equal to the lesser of (i) their original
maximum term, or, (ii) one (1) year following the date of the Company’s 2009
annual stockholders meeting.

(iii) Termination Without Cause or for Good Reason During a Subsequent
Transition Period. If Executive’s consultancy to the Company during a Subsequent
Transition Period is terminated (x) by the Company other than for Cause or
Disability or (y) by Executive for Good Reason, then, subject to Section 7, the
vesting and/or exercisability of each of Executive’s outstanding Stock Awards
shall be automatically accelerated on the Date of Termination as to the number
of Stock Awards that would have vested over the period ending six-months
following the date of the Company’s 2009 annual stockholders meeting had
Executive remained a consultant to the Company during such period, unless such
Stock Awards had already vested to such extent. In addition, Executive’s Stock
Awards shall remain exercisable by Executive for a period equal to the greater
of (i) one (1) year following the date of the Company’s 2009 annual stockholders
meeting, or (ii) the time specified in the applicable Stock Award agreement, but
in no event longer than the original maximum term of the Stock Award.

(iv) Termination Due to Death or Disability. If Executive’s consultancy to the
Company during the Transition Period is terminated due to Executive’s death or
Disability, then Executive’s Stock Awards shall remain exercisable by Executive
(or his estate or personal representative) for a period equal to the lesser of
(i) their original maximum term, or, (ii) one (1) year following the Date of
Termination.

(c) Change of Control. In the event of a Change of Control prior to the
termination of Executive’s service as a consultant during the Transition Period,
the vesting and/or exercisability of each of Executive’s outstanding Stock
Awards shall be automatically accelerated on the effective date of the Change of
Control as to a number of Stock Awards equal to the number of Stock Awards that
would vest over the nine (9) month period following the effective date of the
Change of Control pursuant to the vesting schedule applicable to such Stock
Awards. In addition, Executive’s Stock Awards shall remain exercisable by
Executive for a period of the earlier of one (1) year following the date of his
termination of consultancy or the tenth anniversary of each Stock Award’s
original date of grant. In the event that Executive



--------------------------------------------------------------------------------

continues to be a consultant to the Company following the effective date of the
Change of Control, Executive’s Stock Awards shall continue to vest following the
effective date of such Change of Control pursuant to the vesting schedules
applicable to such Stock Awards after giving effect to the foregoing
acceleration so long as Executive continues to serve as an employee or
consultant to the Company (i.e., the shares that would otherwise vest last shall
accelerate and the Stock Awards shall continue monthly vesting at the same rate
as prior to the acceleration.

(d) Exclusive Remedy. Except as otherwise expressly required by law (e.g.,
COBRA) or as specifically provided herein, all of Executive’s rights to
severance, benefits, and other amounts hereunder (if any) accruing after the
termination of Executive’s service to the Company shall cease upon such
termination. In the event of a termination of Executive’s consultancy to the
Company during the Transition Period, Executive’s sole remedy shall be to
receive the payments and benefits described in this Section 5.

(e) Return of the Company’s Property. If Executive’s service to the Company is
terminated for any reason, the Company shall have the right, at its option, to
require Executive to vacate his offices prior to or on the effective Date of
Termination and to cease all activities on the Company’s behalf. Upon the
termination of his service to the Company in any manner, as a condition to the
Executive’s receipt of any post-termination benefits described in this
Agreement, Executive shall promptly surrender to the Company all lists, books
and records containing Confidential Information (as defined below) and all other
property belonging to the Company, it being distinctly understood that all such
lists, books and records containing Confidential Information are the property of
the Company.

(f) Retirement of Email Address. Following the Date of Termination, the Company
shall permanently retire Executive’s email address (mike@tivo.com).



--------------------------------------------------------------------------------

6. Certain Covenants.

(a) Noncompetition. Except as may otherwise be approved by the Board, during the
term of Executive’s service to the Company under this Agreement, Executive shall
not have any ownership interest (of record or beneficial) in, or have any
interest as an employee, salesman, consultant, officer or director in, or
otherwise aid or assist in any manner, any firm, corporation, partnership,
proprietorship or other business that engages in any county, city or part
thereof in the United States and/or any foreign country in a business which
competes directly with the Company’s business in such county, city or part
thereof, so long as the Company, or any successor in interest of the Company to
the business and goodwill of the Company, remains engaged in such business in
such county, city or part thereof or continues to solicit customers or potential
customers therein; provided, however, that Executive may own, directly or
indirectly, solely as an investment, securities of any entity if Executive
(x) is not a controlling person of, or a member of a group which controls, such
entity; or (y) does not, directly or indirectly, own (A) five percent (5%) or
more of any class of securities of any such entity which is traded on any
national securities exchange, or (B) one percent (1%) or more of any class of
securities of any such entity that is not traded on any national securities
exchange (so long as Executive is not an officer, director, employee or
consultant of or to such entity).

(b) Confidentiality. Executive hereby agrees that, during the term of this
Agreement and thereafter, he shall not, directly or indirectly, disclose or make
available to any person, firm, corporation, association or other entity for any
reason or purpose whatsoever, any Confidential Information (as defined below).
Executive further agrees that, upon termination of his employment by or service
to the Company, all Confidential Information in his possession that is in
written or other tangible form (together with all copies or duplicates thereof,
including computer files) shall be returned to the Company and shall not be
retained by Executive or furnished to any third party, in any form except as
provided herein; provided, however, that, this Section 6(b) shall not apply to
Confidential Information that (i) was publicly known at the time of disclosure
to Executive, (ii) becomes publicly known or available thereafter other than by
any means in violation of this Agreement or any other duty owed to the Company
by Executive, (iii) is lawfully disclosed to Executive by a third party, (iv) is
required to be disclosed by law or by any court, arbitrator, mediator or
administrative or legislative body (including any committee thereof) with actual
or apparent jurisdiction to order Executive to disclose or make accessible any
information, or (v) is related to any litigation, arbitration or mediation
between the parties, including, but not limited to, the enforcement of this
Agreement. As used in this Agreement, the term “Confidential Information” means:
confidential information disclosed to Executive or known by Executive as a
consequence of or through Executive’s relationship with the Company about the
customers, employees, business methods, public relations methods, organization,
procedures or finances, including, without limitation, information of or
relating to customer lists, product lists, product road maps, technology
specifications or other information related to the products and services of the
Company and its affiliates. Nothing herein shall limit in any way any obligation
Executive may have relating to Confidential Information under any other
agreement with or promise to the Company.



--------------------------------------------------------------------------------

(c) Non-Solicitation. Executive hereby agrees that, during the term of this
Agreement and for the twelve (12) month period immediately following the
termination of the Transition Period, Executive shall not, either on his own
account or jointly with or as a manager, agent, officer, employee, consultant,
partner, joint venturer, owner or shareholder or otherwise on behalf of any
other person, firm or corporation, directly or indirectly solicit or attempt to
solicit away from the Company any of its officers or employees or offer
employment to any person who, on or during the six (6) months immediately
preceding the date of such solicitation or offer, is or was an officer or
employee of the Company; provided, however, that a general advertisement to
which an employee of the Company responds shall in no event be deemed to result
in a breach of this Section 6(c).

(d) Special Enforcement. Executive acknowledges that Executive’s obligations
under the covenants contained in this Section 6 (collectively, “Covenants”)
constitute material obligations, and that Executive’s breach of such obligations
shall constitute a material breach of this Agreement. It is expressly agreed
that monetary damages would be inadequate to compensate the Company for any
breach of the Covenants and in the event of Executive’s breach or threatened
breach, notwithstanding Section 9 below, the Company will be entitled to seek
and obtain preliminary and permanent injunctive relief, without posting a bond,
in any court of competent jurisdiction, in addition to any other remedies at law
or in equity to which the Company may be entitled. Executive also acknowledges
that the Company may publish this Agreement to any third party with which the
Executive has accepted employment, or otherwise entered into a business
relationship, that the Company contends violates the Covenants, if the Company
has reason to believe Executive has or may have breached this Agreement.

7. Releases; Resignations. Executive’s right to receive any payments or other
compensation to be made to Executive pursuant to this Agreement to which he is
not already entitled (e.g., excluding Stock Awards that continue to vest
according to their terms as in effect prior to the Effective Date) shall be
contingent on Executive providing to the Company (and failing to revoke) a full
and complete general release in the form attached hereto as Exhibit A-1 (the
“Initial Release”) prior to the Effective Date. The extended exercisability of
Stock Awards and payments to be made to Executive pursuant to Sections 5(b)(i)
and (ii) and 5(c) shall be contingent on Executive providing to the Company (and
failing to revoke) an additional general release in the form attached hereto as
Exhibit A-2 (the “Termination Release”) effective as of the date of termination
of his service to the Company.

8. Nondisparagement; Confidentiality. Executive agrees that neither he nor
anyone acting by, through, under or in concert with him shall disparage or
otherwise communicate negative statements or opinions about the Company, its
Board members, officers, employees or business. The Company agrees that neither
its Board members nor officers shall disparage or otherwise communicate negative
statements or opinions about Executive. Except as may be required by law,
neither Executive, nor any member of Executive’s family, nor anyone else acting
by, through, under or in concert with Executive will disclose to any individual
or entity (other than Executive’s legal or tax advisors) the terms of this
Agreement.



--------------------------------------------------------------------------------

9. Arbitration, Dispute Resolution, Etc.

(a) Arbitration Procedures. Except as set forth in Section 6, any disagreement,
dispute, controversy or claim arising out of or relating to this Agreement or
the interpretation of this Agreement or any arrangements relating to this
Agreement or contemplated in this Agreement or the breach, termination or
invalidity thereof shall be settled by final and binding arbitration
administered by JAMS/Endispute in San Jose, California in accordance with the
then existing JAMS/Endispute Arbitration Rules and Procedures for Employment
Disputes. In the event of such an arbitration proceeding, Executive and the
Company shall select a mutually acceptable neutral arbitrator from among the
JAMS/Endispute panel of arbitrators. In the event Executive and the Company
cannot agree on an arbitrator, the Administrator of JAMS/Endispute will appoint
an arbitrator. Neither Executive nor the Company nor the arbitrator shall
disclose the existence, content, or results of any arbitration hereunder without
the prior written consent of all parties. Except as provided herein, the Federal
Arbitration Act shall govern the interpretation, enforcement and all
proceedings. The arbitrator shall apply the substantive law (and the law of
remedies, if applicable) of the state of California, or federal law, or both, as
applicable, and the arbitrator is without jurisdiction to apply any different
substantive law. The arbitrator shall have the authority to entertain a motion
to dismiss and/or a motion for summary judgment by any party and shall apply the
standards governing such motions under the Federal Rules of Civil Procedure. The
arbitrator shall render an award and a written, reasoned opinion in support
thereof. Judgment upon the award may be entered in any court having jurisdiction
thereof.

(b) Expenses; Legal Fees. The Company shall pay, or reimburse Executive for, all
administrative fees and costs, and all arbitrator’s fees and expenses incurred
by Executive in connection with any Dispute arising out of or related to this
Agreement. In addition, the Company shall reimburse Executive up to $10,000 for
his reasonable attorney’s fees incurred in connection with negotiating and
documenting this Agreement.

10. Litigation Cooperation. Executive agrees to give reasonable cooperation, at
the Company’s request, in any pending or future litigation or arbitration
brought against the Company and in any investigation the Company may conduct.
The Company agrees to (x) reimburse Executive for his reasonable expenses
incurred in connection with such cooperation within thirty (30) days after
receipt of an invoice from Executive setting forth in reasonable detail such
expenses, (y) during the Transition Period, reimburse Executive for his time
spent in connection with such cooperation at a rate of no less than $250 per
hour for each hour of litigation cooperation over twenty (20) hours per week he
spends on Company matters (including time spent as a consultant during the
Transition Period and time spent providing litigation cooperation), and
(z) following the Transition Period, reimburse Executive for his time spent in
connection with such litigation cooperation at a rate of no less than $250 per
hour. Air travel, hotel costs and entertainment expenses will be reimbursed
consistent with the Company’s past practices with respect to Executive, as
determined by the Company’s Chief Executive Officer, in his reasonable
discretion. Notwithstanding the foregoing, the Company shall have no obligation
by virtue of this Section 10 to pay Executive for time spent and expenses
incurred by Executive in any pending or future litigation or arbitration where
Executive is a co-defendant or party to the arbitration or litigation.

11. Indemnification Agreement. The Company hereby reaffirms its obligations
under that certain Indemnification Agreement between the Company and Executive
substantially in the form filed as Exhibit 10.1 to the Company’s Registration
Statement on Form S-1 filed with Securities and Exchange Commission (File
No. 333-83515) (the “Indemnification Agreement”). The Company’s obligations
under the Indemnification Agreement shall survive Executive’s termination of
employment by or service to the Company.



--------------------------------------------------------------------------------

12. Miscellaneous.

(a) Entire Agreement. This Agreement and the agreements referenced herein set
forth the entire agreement of the parties hereto in respect of the subject
matter contained herein and therein and supersede all prior agreements,
promises, covenants, arrangements, communications, representations or
warranties, whether oral or written, by any officer, employee or representative
of any party hereto, and any prior agreement of the parties hereto in respect of
the subject matter contained herein, including without limitation, any prior
severance agreements, any contrary or limiting provisions in any Company equity
compensation plan, the Prior Agreement and that certain Change of Control Terms
and Conditions dated as of December 29, 2003, between Executive and the Company.
Any of Executive’s rights hereunder shall be in addition to any rights Executive
may otherwise have under benefit plans or agreements of the Company (other than
the Prior Agreement or any severance plans or agreements) to which Executive is
a party or in which Executive is a participant, including, but not limited to,
any Company sponsored employee benefit plans and stock option plans. The
provisions of this Agreement shall not in any way abrogate Executive’s rights
under such other plans and agreements. In addition, this Agreement shall not
limit in any way any obligation Executive may have under any other agreement
with or promise to the Company relating to confidentiality, proprietary rights
in technology or the assignment of interests in any intellectual property.

(b) Assignment; Assumption by Successor.

(i) The rights of the Company under this Agreement may, without the consent of
Executive, be assigned by the Company, in its sole and unfettered discretion, to
any person, firm, corporation or other business entity which at any time,
whether by purchase, merger or otherwise, directly or indirectly, acquires all
or substantially all of the assets or business of the Company. The Company shall
require any successor (whether direct or indirect, by purchase, merger or
otherwise) to all or substantially all of the business or assets of the Company
expressly to assume and to agree to perform this Agreement in the same manner
and to the same extent that the Company would be required to perform it if no
such succession had taken place; provided, however, that no such assumption
shall relieve the Company of its obligations hereunder. Unless expressly
provided otherwise, “Company” as used herein shall mean the Company as defined
in this Agreement and any successor to its business and/or assets as aforesaid.

(ii) None of the rights of Executive to receive any form of compensation payable
pursuant to this Agreement shall be assignable or transferable except through a
testamentary disposition or by the laws of descent and distribution upon the
death of Executive. Any attempted assignment, transfer, conveyance, or other
disposition (other than as aforesaid) of any interest in the rights of Executive
to receive any form of compensation to be made by the Company pursuant to this
Agreement shall be void.



--------------------------------------------------------------------------------

(iii) This Agreement shall inure to the benefit of and be enforceable by
Executive and his personal or legal representatives, executors, administrators,
successors, heirs, distributees, devisees and legatees. If Executive should die
while any amount would still be payable to Executive hereunder had he continued
to live, all such amounts, unless otherwise provided herein, shall be paid in
accordance with the terms of this Agreement to his devisee, legatee or other
designee or, if there is no such designee, to his estate.

(c) Survival. The covenants, agreements, representations and warranties
contained in or made in Sections 5, 6, 7, 8, 9, 10, 11 and 12 of this Agreement
shall survive any termination of Executive’s services or any termination of this
Agreement.

(d) Third-Party Beneficiaries. This Agreement does not create, and shall not be
construed as creating, any rights enforceable by any person not a party to this
Agreement.

(e) Waiver. The failure of either party hereto at any time to enforce
performance by the other party of any provision of this Agreement shall in no
way affect such party’s rights thereafter to enforce the same, nor shall the
waiver by either party of any breach of any provision hereof be deemed to be a
waiver by such party of any other breach of the same or any other provision
hereof.

(f) Section Headings. The headings of the several sections in this Agreement are
inserted solely for the convenience of the parties and are not a part of and are
not intended to govern, limit or aid in the construction of any term or
provision hereof.

(g) Notices. All notices, requests and other communications hereunder shall be
in writing and shall be delivered by courier or other means of personal service
(including by means of a nationally recognized courier service or professional
messenger service), or sent by telex or telecopy or mailed first class, postage
prepaid, by certified mail, return receipt requested, in all cases, addressed
to:

If to the Company or the Board:

TiVo Inc.

2160 Gold Street

Alviso, California 95002-2160

Attention: Secretary

If to Executive:

Michael Ramsay

At the last residential address known to the Company

All notices, requests and other communications shall be deemed given on the date
of actual receipt or delivery as evidenced by written receipt, acknowledgement
or other evidence of actual receipt or delivery to the address. In case of
service by telecopy, a copy of such notice shall be personally delivered or sent
by registered or certified mail, in the manner set forth above, within three
business days thereafter. Any party hereto may from time to time by notice in
writing served as set forth above designate a different address or a different
or additional person to which all such notices or communications thereafter are
to be given.



--------------------------------------------------------------------------------

(h) Severability. The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement, which shall remain in full force and effect.

(i) Governing Law and Venue. This Agreement is to be governed by and construed
in accordance with the laws of the State of California applicable to contracts
made and to be performed wholly within such State, and without regard to the
conflicts of laws principles thereof. Except as provided in Sections 6 and 9,
any suit brought hereon shall be brought in the state or federal courts sitting
in San Jose, California, the parties hereto hereby waiving any claim or defense
that such forum is not convenient or proper. Each party hereby agrees that any
such court shall have in personam jurisdiction over it and consents to service
of process in any manner authorized by California law.

(j) Counterparts. This Agreement may be executed in several counterparts, each
of which shall be deemed to be an original but all of which together shall
constitute one and the same instrument.

(k) Construction. The language in all parts of this Agreement shall in all cases
be construed simply, according to its fair meaning, and not strictly for or
against any of the parties hereto. Without limitation, there shall be no
presumption against any party on the ground that such party was responsible for
drafting this Agreement or any part thereof.

(l) Code Section 409A. This Agreement shall be interpreted, construed and
administered in a manner that satisfies the requirements of Section 409A of the
Code and the Treasury Regulations thereunder, and any payment scheduled to be
made hereunder that would otherwise violate Section 409A of the Code shall be
delayed (whichever is most favorable to Executive, in his reasonable discretion)
by six months to the extent necessary for this Agreement and such payment to
comply with Section 409A and the Treasury Regulations thereunder.

(m) Amendment. No provision of this Agreement may be modified, waived or
discharged unless such waiver, modification or discharge is agreed to in writing
and signed by Executive and such officer of the Company as may be specifically
designated by the Board.

(n) Taxes. All compensation payable to Executive hereunder shall be subject to
applicable tax withholding. Executive acknowledges that (i) the Company has made
no representation to Executive as to the tax treatment of any compensation or
benefits to be paid to Executive under this Agreement, (ii) the tax treatment of
any compensation or benefits paid to Executive under this Agreement will be
determined in the reasonable discretion of the Company, which determination will
be final and binding on the parties, and (iii) the Company has no obligation to
“gross-up” any amounts payable to Executive under this Agreement for taxes
payable by Executive thereon.



--------------------------------------------------------------------------------

(o) RIGHT TO ADVICE OF COUNSEL. EXECUTIVE ACKNOWLEDGES THAT HE HAS THE RIGHT,
AND IS ENCOURAGED, TO CONSULT WITH HIS LAWYER; BY HIS SIGNATURE BELOW, EXECUTIVE
ACKNOWLEDGES THAT HE HAS CONSULTED WITH HIS LAWYER CONCERNING THIS AGREEMENT.

(Signature Page Follows)



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement effective as of the
date first set forth above.

 

TIVO INC. By:    /s/ Thomas Rogers Print Name: Thomas Rogers Date: August 30,
2007

/s/ Michael Ramsay

 

Michael Ramsay Date: August 30, 2007

(Signature Page to Employment Transition Agreement)



--------------------------------------------------------------------------------

EXHIBIT A-1

GENERAL RELEASE OF CLAIMS

(Initial Release)

This General Release of Claims (“Release”) is entered into as of this 30th day
of August, 2007, between Michael Ramsay (“Executive”), and TiVo Inc., a Delaware
corporation (the “Company”) (collectively referred to herein as the “Parties”),
effective eight (8) days after Executive’s signature (the “Effective Date”),
unless Executive revokes his acceptance as provided in Paragraph 3(c), below.

WHEREAS, Executive and the Company are parties to that certain Transition and
Consulting Agreement dated as of August 30, 2007 (the “Agreement”);

WHEREAS, Executive’s execution of this Release is a material inducement to the
Company’s entering into the Agreement; and

WHEREAS, the Company and Executive now wish to fully and finally resolve all
matters between them.

NOW, THEREFORE, in consideration of, and subject to, the Company’s execution of
the Agreement, the adequacy of which is hereby acknowledged by Executive, and
which Executive acknowledges that he would not otherwise be entitled to receive,
Executive and the Company hereby agree as follows:

1. General Release of Claims by Executive.

(a) Executive, on behalf of himself and his executors, heirs, administrators,
representatives and assigns, hereby agrees to release and forever discharge the
Company and all predecessors, successors and their respective parent
corporations, affiliates, related, and/or subsidiary entities, and all of their
past and present investors, directors, shareholders, officers, general or
limited partners, employees, attorneys, agents and representatives, and the
employee benefit plans in which Executive is or has been a participant by virtue
of his employment with or service to the Company (collectively, the “Company
Releasees”), from any and all claims, debts, demands, accounts, judgments,
rights, causes of action, equitable relief, damages, costs, charges, complaints,
obligations, promises, agreements, controversies, suits, expenses, compensation,
responsibility and liability of every kind and character whatsoever (including
attorneys’ fees and costs), whether in law or equity, known or unknown, asserted
or unasserted, suspected or unsuspected (collectively, “Claims”), which
Executive has or may have had against such entities based on any events or
circumstances arising or occurring on or prior to the date hereof or on or prior
to the Effective Date, arising directly or indirectly out of, relating to, or in
any other way involving in any manner whatsoever Executive’s employment by or
service to the Company or the termination thereof, including any and all claims
arising under federal, state, or local laws relating to employment, including
without limitation claims of wrongful discharge, breach of express or implied
contract, fraud, misrepresentation, defamation, or liability in tort, and claims
of any kind that may be brought in any court or administrative agency including,
without limitation, claims under Title VII of the



--------------------------------------------------------------------------------

Civil Rights Act of 1964, as amended, 42 U.S.C. Section 2000, et seq.; the
Americans with Disabilities Act, as amended, 42 U.S.C. § 12101 et seq.; the
Rehabilitation Act of 1973, as amended, 29 U.S.C. § 701 et seq.; the Civil
Rights Act of 1866, and the Civil Rights Act of 1991; 42 U.S.C. Section 1981, et
seq.; the Age Discrimination in Employment Act, as amended, 29 U.S.C.
Section 621, et seq.; the Equal Pay Act, as amended, 29 U.S.C. Section 206(d);
regulations of the Office of Federal Contract Compliance, 41 C.F.R. Section 60,
et seq.; the Family and Medical Leave Act, as amended, 29 U.S.C. § 2601 et seq.;
the Fair Labor Standards Act of 1938, as amended, 29 U.S.C. § 201 et seq.; The
Employee Retirement Income Security Act, as amended, 29 U.S.C. § 1001 et seq.;
and the California Fair Employment and Housing Act, California Government Code
Section 12940, et seq.

Notwithstanding the generality of the foregoing, Executive does not release the
following claims:

(i) Claims for unemployment compensation or any state disability insurance
benefits pursuant to the terms of applicable state law;

(ii) Claims for workers’ compensation insurance benefits under the terms of any
worker’s compensation insurance policy or fund of the Company;

(iii) Claims to continued participation in the Company’s group medical, dental,
vision, and life insurance benefit plans pursuant to the Agreement;

(iv) Claims for indemnity under the bylaws of the Company, as provided for by
Delaware law or under any applicable insurance policy with respect to
Executive’s liability as an employee, director or officer of the Company of that
certain Indemnification Agreement between Executive and the Company;

(v) Claims based on any right Executive may have to enforce the Company’s
executory obligations under the Agreement or agreements related to stock awards
granted to Executive by the Company;

(vi) Claims arising under the Agreement; and

(vii) Claims Executive may have to vested or earned compensation and benefits.

(b) EXECUTIVE ACKNOWLEDGES THAT HE HAS BEEN ADVISED OF AND IS FAMILIAR WITH THE
PROVISIONS OF CALIFORNIA CIVIL CODE SECTION 1542, WHICH PROVIDES AS FOLLOWS:

“A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE,
WHICH, IF KNOWN BY HIM OR HER, MUST HAVE MATERIALLY AFFECTED HIS OR HER
SETTLEMENT WITH THE DEBTOR.”

 

2



--------------------------------------------------------------------------------

BEING AWARE OF SAID CODE SECTION, EXECUTIVE HEREBY EXPRESSLY WAIVES ANY RIGHTS
HE MAY HAVE THEREUNDER, AS WELL AS UNDER ANY OTHER STATUTES OR COMMON LAW
PRINCIPLES OF SIMILAR EFFECT.

(c) Older Worker’s Benefit Protection Act. Executive agrees and expressly
acknowledges that this Release includes a waiver and release of all claims which
he has or may have under the Age Discrimination in Employment Act of 1967, as
amended, 29 U.S.C. § 621, et seq. (“ADEA”). The following terms and conditions
apply to and are part of the waiver and release of the ADEA claims under this
Release:

(i) This paragraph and this Release are written in a manner calculated to be
understood by him.

(ii) The waiver and release of claims under the ADEA contained in this Release
does not cover rights or claims that may arise after the date on which he signs
this Release.

(iii) This Release provides for consideration in addition to anything of value
to which he is already entitled.

(iv) Executive has been advised to consult an attorney before signing this
Release.

(v) Executive has been granted twenty-one (21) days after he is presented with
this Release to decide whether or not to sign this Release. If he executes this
Release prior to the expiration of such period, he does so voluntarily and after
having had the opportunity to consult with an attorney, and hereby waives the
remainder of the twenty-one (21) day period.

(vi) Executive has the right to revoke this general release within seven (7)
days of signing this Release. In the event he does so, both this Release and the
offer of benefits to him pursuant to the Agreement will be null and void in
their entirety, and he will not receive any severance payments or benefits under
the Agreement.

If he wishes to revoke this Release, Executive shall deliver written notice
stating his intent to revoke this Release to the Chairman of the Nominating and
Governance Committee of the Board of Directors of the Company at the offices of
the Company on or before 5:00 p.m. on the seventh (7th) day after the date on
which he signs this Release.

2. Release of Claims by the Company.

(a) As of the Effective Date, the Company voluntarily releases and discharges
Executive and his heirs, successors, administrators, representatives, related
entities and assigns and all of their past and present attorneys.
representatives and agents, from all Claims which the Company has or may have
had against such entities based on any events or circumstances arising or
occurring on or prior to the date hereof or on or prior to the Effective

 

3



--------------------------------------------------------------------------------

Date, arising directly or indirectly out of, relating to or in any other way
involving in any manner whatsoever Executive’s employment by or service to the
Company. Notwithstanding the foregoing, nothing herein shall release or
discharge any Claim by the Company against Executive as a result of any failure
by him to perform his obligations under the Agreement or as a result of any acts
of intentional misconduct or recklessness or any Claim which a corporation may
not provide an officer with exculpation of, or indemnification from, under
applicable Delaware law.

(b) THE COMPANY ACKNOWLEDGES THAT IT HAS BEEN ADVISED OF AND IS FAMILIAR WITH
THE PROVISIONS OF CALIFORNIA CIVIL CODE SECTION 1542, WHICH PROVIDES AS FOLLOWS:

“A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.”

BEING AWARE OF SAID CODE SECTION, THE COMPANY HEREBY EXPRESSLY WAIVES ANY RIGHTS
IT MAY HAVE THEREUNDER, AS WELL AS UNDER ANY OTHER STATUTES OR COMMON LAW
PRINCIPLES OF SIMILAR EFFECT.

3. No Assignment. Executive represents and warrants to the Company Releasees
that there has been no assignment or other transfer of any interest in any Claim
that Executive may have against the Company Releasees, or any of them. Executive
agrees to indemnify and hold harmless the Company Releasees from any liability,
claims, demands, damages, costs, expenses and attorneys’ fees incurred as a
result of any such assignment or transfer from Executive; provided, however,
that this sentence shall not apply with respect to a claim challenging the
validity of this general release with respect to a claim under the ADEA.

4. Paragraph Headings. The headings of the several paragraphs in this Release
are inserted solely for the convenience of the Parties and are not a part of and
are not intended to govern, limit or aid in the construction of any term or
provision hereof.

5. Notices. All notices, requests and other communications hereunder shall be in
writing and shall be delivered by courier or other means of personal service
(including by means of a nationally recognized courier service or professional
messenger service), or sent by telex or telecopy or mailed first class, postage
prepaid, by certified mail, return receipt requested, in all cases, addressed
to:

If to the Company or the Board:

TiVo Inc.

2160 Gold Street

P.O. Box 2160

Alviso, California 95002-2160

Attention: Secretary

 

4



--------------------------------------------------------------------------------

If to Executive:

Michael Ramsay

All notices, requests and other communications shall be deemed given on the date
of actual receipt or delivery as evidenced by written receipt, acknowledgement
or other evidence of actual receipt or delivery to the address. In case of
service by telecopy, a copy of such notice shall be personally delivered or sent
by registered or certified mail, in the manner set forth above, within three
business days thereafter. Any party hereto may from time to time by notice in
writing served as set forth above designate a different address or a different
or additional person to which all such notices or communications thereafter are
to be given.

6. Severability. The invalidity or unenforceability of any provision of this
Release shall not affect the validity or enforceability of any other provision
of this Release, which shall remain in full force and effect.

7. Governing Law and Venue. This Release is to be governed by and construed in
accordance with the laws of the State of California applicable to contracts made
and to be performed wholly within such State, and without regard to the
conflicts of laws principles thereof. Any suit brought hereon shall be brought
in the state or federal courts sitting in San Jose, California, the Parties
hereby waiving any claim or defense that such forum is not convenient or proper.
Each party hereby agrees that any such court shall have in personam jurisdiction
over it and consents to service of process in any manner authorized by
California law.

8. Counterparts. This Release may be executed in several counterparts, each of
which shall be deemed to be an original but all of which together shall
constitute one and the same instrument.

9. Construction. The language in all parts of this Release shall in all cases be
construed simply, according to its fair meaning, and not strictly for or against
any of the parties hereto. Without limitation, there shall be no presumption
against any party on the ground that such party was responsible for drafting
this Release or any part thereof.

10. Entire Agreement. This Release and the Agreement set forth the entire
agreement of the Parties in respect of the subject matter contained herein and
therein and supersede all prior agreements, promises, covenants, arrangements,
communications, representations or warranties, whether oral or written, by any
officer, employee or representative of any party hereto, and any prior agreement
of the Parties in respect of the subject matter contained herein.

11. Amendment. No provision of this Release may be modified, waived or
discharged unless such waiver, modification or discharge is agreed to in writing
and signed by Executive and such officer of the Company as may be specifically
designated by the Board of Directors of the Company.

 

5



--------------------------------------------------------------------------------

12. Understanding and Authority. The Parties understand and agree that all terms
of this Release are contractual and are not a mere recital, and represent and
warrant that they are competent to covenant and agree as herein provided. The
Parties have carefully read this Release in its entirety; fully understand and
agree to its terms and provisions; and intend and agree that it is final and
binding on all Parties.

(Signature Page Follows)

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, and intending to be legally bound, the Parties have executed
the foregoing Release as of the date first written above.

 

EXECUTIVE     TIVO INC.

/s/ Michael Ramsay

 

    By:   /s/ Geoff Yang Print Name:  Michael Ramsay     Print Name:  Geoff Yang

SIGNATURE PAGE TO INITIAL RELEASE



--------------------------------------------------------------------------------

EXHIBIT A-2

GENERAL RELEASE OF CLAIMS

(Termination Release)

This General Release of Claims (“Release”) is entered into as of this     th day
of                     , 200    , between Michael Ramsay (“Executive”), and TiVo
Inc., a Delaware corporation (the “Company”) (collectively referred to herein as
the “Parties”), effective eight (8) days after Executive’s signature (the
“Effective Date”), unless Executive revokes his acceptance as provided in
Paragraph 3(c), below.

WHEREAS, Executive and the Company are parties to that certain Transition and
Consulting Agreement dated as of August 30, 2007 (the “Agreement”);

WHEREAS, the Parties agree that the termination of Executive’s service has
triggered severance benefits to Executive under Section 5 of the Agreement,
subject to Executive’s execution and non-revocation of this Release; and

WHEREAS, the Company and Executive now wish to fully and finally resolve all
matters between them.

NOW, THEREFORE, in consideration of, and subject to, the severance benefits to
be made available to Executive pursuant to Section 5 of the Agreement, the
adequacy of which is hereby acknowledged by Executive, and which Executive
acknowledges that he would not otherwise be entitled to receive, Executive and
the Company hereby agree as follows:

1. General Release of Claims by Executive.

(a) Executive, on behalf of himself and his executors, heirs, administrators,
representatives and assigns, hereby agrees to release and forever discharge the
Company and all predecessors, successors and their respective parent
corporations, affiliates, related, and/or subsidiary entities, and all of their
past and present investors, directors, shareholders, officers, general or
limited partners, employees, attorneys, agents and representatives, and the
employee benefit plans in which Executive is or has been a participant by virtue
of his employment with or service to the Company (collectively, the “Company
Releasees”), from any and all claims, debts, demands, accounts, judgments,
rights, causes of action, equitable relief, damages, costs, charges, complaints,
obligations, promises, agreements, controversies, suits, expenses, compensation,
responsibility and liability of every kind and character whatsoever (including
attorneys’ fees and costs), whether in law or equity, known or unknown, asserted
or unasserted, suspected or unsuspected (collectively, “Claims”), which
Executive has or may have had against such entities based on any events or
circumstances arising or occurring on or prior to the date hereof or on or prior
to the Effective Date, arising directly or indirectly out of, relating to, or in
any other way involving in any manner whatsoever Executive’s employment by or
service to the Company or the termination thereof, including any and all claims
arising under federal, state, or local laws relating to employment, including
without limitation claims of wrongful discharge, breach of express or implied
contract, fraud, misrepresentation, defamation, or liability in tort, and claims
of any kind that may be brought in

 

1



--------------------------------------------------------------------------------

any court or administrative agency including, without limitation, claims under
Title VII of the Civil Rights Act of 1964, as amended, 42 U.S.C. Section 2000,
et seq.; the Americans with Disabilities Act, as amended, 42 U.S.C. § 12101 et
seq.; the Rehabilitation Act of 1973, as amended, 29 U.S.C. § 701 et seq.; the
Civil Rights Act of 1866, and the Civil Rights Act of 1991; 42 U.S.C.
Section 1981, et seq.; the Age Discrimination in Employment Act, as amended, 29
U.S.C. Section 621, et seq.; the Equal Pay Act, as amended, 29 U.S.C.
Section 206(d); regulations of the Office of Federal Contract Compliance, 41
C.F.R. Section 60, et seq.; the Family and Medical Leave Act, as amended,
29 U.S.C. § 2601 et seq.; the Fair Labor Standards Act of 1938, as amended,
29 U.S.C. § 201 et seq.; the Employee Retirement Income Security Act, as
amended, 29 U.S.C. § 1001 et seq.; and the California Fair Employment and
Housing Act, California Government Code Section 12940, et seq.

Notwithstanding the generality of the foregoing, Executive does not release the
following claims:

(i) Claims for unemployment compensation or any state disability insurance
benefits pursuant to the terms of applicable state law;

(ii) Claims for workers’ compensation insurance benefits under the terms of any
worker’s compensation insurance policy or fund of the Company;

(iii) Claims to continued participation in the Company’s group medical, dental,
vision, and life insurance benefit plans pursuant to the Agreement or the terms
and conditions of the federal law known as COBRA;

(iv) Claims for indemnity under the bylaws of the Company, as provided for by
Delaware law or under any applicable insurance policy with respect to
Executive’s liability as an employee, director or officer of the Company of that
certain Indemnification Agreement between Executive and the Company;

(v) Claims based on any right Executive may have to enforce the Company’s
executory obligations under the Agreement or agreements related to stock awards
granted to Executive by the Company;

(vi) Claims arising under the Agreement; and

(vii) Claims Executive may have to vested or earned compensation and benefits.

(b) EXECUTIVE ACKNOWLEDGES THAT HE HAS BEEN ADVISED OF AND IS FAMILIAR WITH THE
PROVISIONS OF CALIFORNIA CIVIL CODE SECTION 1542, WHICH PROVIDES AS FOLLOWS:

“A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE,
WHICH, IF KNOWN BY HIM OR HER, MUST HAVE MATERIALLY AFFECTED HIS OR HER
SETTLEMENT WITH THE DEBTOR.”

 

2



--------------------------------------------------------------------------------

BEING AWARE OF SAID CODE SECTION, EXECUTIVE HEREBY EXPRESSLY WAIVES ANY RIGHTS
HE MAY HAVE THEREUNDER, AS WELL AS UNDER ANY OTHER STATUTES OR COMMON LAW
PRINCIPLES OF SIMILAR EFFECT.

(c) Older Worker’s Benefit Protection Act. Executive agrees and expressly
acknowledges that this Release includes a waiver and release of all claims which
he has or may have under the Age Discrimination in Employment Act of 1967, as
amended, 29 U.S.C. § 621, et seq. (“ADEA”). The following terms and conditions
apply to and are part of the waiver and release of the ADEA claims under this
Release:

(i) This paragraph, and this Release are written in a manner calculated to be
understood by him.

(ii) The waiver and release of claims under the ADEA contained in this Release
does not cover rights or claims that may arise after the date on which he signs
this Release.

(iii) This Release provides for consideration in addition to anything of value
to which he is already entitled.

(iv) Executive has been advised to consult an attorney before signing this
Release.

(v) Executive has been granted twenty-one (21) days after he is presented with
this Release to decide whether or not to sign this Release. If he executes this
Release prior to the expiration of such period, he does so voluntarily and after
having had the opportunity to consult with an attorney, and hereby waives the
remainder of the twenty-one (21) day period.

(vi) Executive has the right to revoke this general release within seven (7)
days of signing this Release. In the event he does so, both this Release and the
offer of benefits to him pursuant to the Agreement will be null and void in
their entirety, and he will not receive any severance payments or benefits under
the Agreement.

If he wishes to revoke this Release, Executive shall deliver written notice
stating his intent to revoke this Release to the Chairman of the Nominating and
Governance Committee of the Board of Directors of the Company at the offices of
the Company on or before 5:00 p.m. on the seventh (7th) day after the date on
which he signs this Release.

2. Release of Claims by the Company.

(a) As of the Effective Date, the Company voluntarily releases and discharges
Executive and his heirs, successors, administrators, representatives, related
entities and assigns and all of their past and present attorneys.
representatives and agents, from all Claims which the Company has or may have
had against such entities based on any events or circumstances arising or
occurring on or prior to the date hereof or on or prior to the Effective

 

3



--------------------------------------------------------------------------------

Date, arising directly or indirectly out of, relating to or in any other way
involving in any manner whatsoever Executive’s employment by or service to the
Company. Notwithstanding the foregoing, nothing herein shall release or
discharge any Claim by the Company against Executive as a result of any failure
by him to perform his obligations under the Agreement or as a result of any acts
of intentional misconduct or recklessness or any Claim which a corporation may
not provide an officer with exculpation of, or indemnification from, under
applicable Delaware law.

(b) THE COMPANY ACKNOWLEDGES THAT IT HAS BEEN ADVISED OF AND IS FAMILIAR WITH
THE PROVISIONS OF CALIFORNIA CIVIL CODE SECTION 1542, WHICH PROVIDES AS FOLLOWS:

“A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.”

BEING AWARE OF SAID CODE SECTION, THE COMPANY HEREBY EXPRESSLY WAIVES ANY RIGHTS
IT MAY HAVE THEREUNDER, AS WELL AS UNDER ANY OTHER STATUTES OR COMMON LAW
PRINCIPLES OF SIMILAR EFFECT.

3. No Assignment. Executive represents and warrants to the Company Releasees
that there has been no assignment or other transfer of any interest in any Claim
that Executive may have against the Company Releasees, or any of them. Executive
agrees to indemnify and hold harmless the Company Releasees from any liability,
claims, demands, damages, costs, expenses and attorneys’ fees incurred as a
result of any such assignment or transfer from Executive; provided, however,
that this sentence shall not apply with respect to a claim challenging the
validity of this general release with respect to a claim under the ADEA.

4. Paragraph Headings. The headings of the several paragraphs in this Release
are inserted solely for the convenience of the Parties and are not a part of and
are not intended to govern, limit or aid in the construction of any term or
provision hereof.

5. Notices. All notices, requests and other communications hereunder shall be in
writing and shall be delivered by courier or other means of personal service
(including by means of a nationally recognized courier service or professional
messenger service), or sent by telex or telecopy or mailed first class, postage
prepaid, by certified mail, return receipt requested, in all cases, addressed
to:

If to the Company or the Board:

TiVo Inc.

2160 Gold Street

P.O. Box 2160

Alviso, California 95002-2160

Attention: Secretary

 

4



--------------------------------------------------------------------------------

If to Executive:

Michael Ramsay

All notices, requests and other communications shall be deemed given on the date
of actual receipt or delivery as evidenced by written receipt, acknowledgement
or other evidence of actual receipt or delivery to the address. In case of
service by telecopy, a copy of such notice shall be personally delivered or sent
by registered or certified mail, in the manner set forth above, within three
business days thereafter. Any party hereto may from time to time by notice in
writing served as set forth above designate a different address or a different
or additional person to which all such notices or communications thereafter are
to be given.

6. Confidential Information; Return of Company Property. Executive hereby
certifies that he has complied with Section 6(f) of the Agreement.

7. Severability. The invalidity or unenforceability of any provision of this
Release shall not affect the validity or enforceability of any other provision
of this Release, which shall remain in full force and effect.

8. Governing Law and Venue. This Release is to be governed by and construed in
accordance with the laws of the State of California applicable to contracts made
and to be performed wholly within such State, and without regard to the
conflicts of laws principles thereof. Any suit brought hereon shall be brought
in the state or federal courts sitting in San Jose, California, the Parties
hereby waiving any claim or defense that such forum is not convenient or proper.
Each party hereby agrees that any such court shall have in personam jurisdiction
over it and consents to service of process in any manner authorized by
California law.

9. Counterparts. This Release may be executed in several counterparts, each of
which shall be deemed to be an original but all of which together shall
constitute one and the same instrument.

10. Construction. The language in all parts of this Release shall in all cases
be construed simply, according to its fair meaning, and not strictly for or
against any of the parties hereto. Without limitation, there shall be no
presumption against any party on the ground that such party was responsible for
drafting this Release or any part thereof.

11. Entire Agreement. This Release and the Agreement set forth the entire
agreement of the Parties in respect of the subject matter contained herein and
therein and supersede all prior agreements, promises, covenants, arrangements,
communications, representations or warranties, whether oral or written, by any
officer, employee or representative of any party hereto, and any prior agreement
of the Parties in respect of the subject matter contained herein.

 

5



--------------------------------------------------------------------------------

12. Amendment. No provision of this Release may be modified, waived or
discharged unless such waiver, modification or discharge is agreed to in writing
and signed by Executive and such officer of the Company as may be specifically
designated by the Board of Directors of the Company.

13. Understanding and Authority. The Parties understand and agree that all terms
of this Release are contractual and are not a mere recital, and represent and
warrant that they are competent to covenant and agree as herein provided. The
Parties have carefully read this Release in its entirety; fully understand and
agree to its terms and provisions; and intend and agree that it is final and
binding on all Parties.

(Signature Page Follows)

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, and intending to be legally bound, the Parties have executed
the foregoing Release as of the date first written above.

 

EXECUTIVE     TIVO INC.       By:    

Print Name: 

        Print Name:           

Title: 

   

SIGNATURE PAGE TO TERMINATION RELEASE